Citation Nr: 1452854	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-23 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected right shoulder distal acromioclavicular joint excision, prior to January 13, 2012.

4.  Entitlement to an initial rating in excess of 20 percent for the service-connected right shoulder distal acromioclavicular joint excision, beginning on January 13, 2012.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from October 1993 until October 1999.

This matter initially comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO.

In December 2013, the Board adjudicated other claims on appeal, and remanded the above-captioned matters for further development.

In a June 2014 rating decision, the RO increased the evaluation assigned for the service-connected right shoulder distal acromioclavicular joint excision.

As less than the maximum benefit was awarded, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993)

The Virtual VA and VBMS folders have been reviewed.


FINDINGS OF FACT

1.  The Veteran is not shown to have a left ankle disability that is due to an event or incident of service.

2.  The currently demonstrated left knee disorder, including status-post anterior cruciate ligament (ACL) tear, is not shown to be due to an injury or other event of the Veteran's period of active service.

3.  The Veteran is not shown to have manifested complaints or findings referable to a chronic left knee disorder, to include arthritis, during service or for several years thereafter.

4.  Prior to January 13, 2012, the service- right shoulder distal acromioclavicular joint excision was manifested by dislocation of the clavicle.

5.   A 20 percent rating is the maximum evaluation authorized under Diagnostic Code (DC) 5203; the service- connected right shoulder distal acromioclavicular joint excision been manifested by ankylosis, limitation of motion of the arm to midway between the side and shoulder, or recurrent dislocation of the humerus at the scapulohumeral joint.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left ankle disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, (2014).

2.  The Veteran's left knee disability manifested by status-post ACL tear, is not due to disease or injury that was incurred in or aggravated by service; nor may any arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  Prior to January 13, 2012, the criteria for the assignment of an initial rating of 20 percent, but no higher, for the service-connected right shoulder distal acromioclavicular joint excision were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5203 (2014).

4.  At no point during the appeal period have the criteria for the assignment of an initial rating in excess of 20 percent for the service-connected right shoulder distal acromioclavicular joint excision been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5200, 5201, 5202 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  

The RO provided the required notice in a letter sent to the Veteran in February 2009.

Additionally, all necessary development has been accomplished.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  

The recent VA examinations of May 2014 addressed the nature and etiology of the Veteran's claimed left knee and left ankle disorders, and addressed the severity of the service-connected right shoulder disability.  

The examinations considered the Veteran's history and set forth objective findings necessary for adjudication.  The examinations are adequate and further examination is not needed.

Further, there has been substantial compliance with the Board's December 2013 remand directives, insofar as the RO afforded the Veteran the opportunity to identify further evidence, obtained updated VA treatment records, and afforded VA examinations.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein.

Therefore, to this extent, no further assistance to the Veteran with the development of evidence is required as to the claims decided hereinbelow.


Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).


Left Knee

The current records, including a May 2014 VA examination report, served to document that the Veteran has a current diagnosis of ACL tear of the left knee with residual pain and scar.

As for the in-service incurrence of the condition, the Board notes that as the claimed disorder is not related to combat, 38 U.S.C.A. § 1154(b) does not apply.  

Rather, the Veteran contends that his left knee problems began in service as a result of physical training.  See, e.g., Hearing Transcript, p. 30.

The service treatment records show that in August 1993, the Veteran suffered a left knee sprain.  Left knee strain was also diagnosed in November 1993.  In July 1999, the Veteran had a possible meniscus tear.  An August 1999 Report of Medical Assessment showed the Veteran had either patellofemoral syndrome or a meniscal tear.  On his separation examination in August 1999, the Veteran was again noted to have either patellofemoral syndrome or a meniscal tear. 

On VA examination in August 2009, it was noted the Veteran underwent a left knee ACL repair in 2004.  A nexus opinion was not offered.

On VA examination in October 2009, the examiner opined that the Veteran's status-post left knee ACL repair was not caused by military service.  

The examiner noted that while the Veteran was treated in service for a probable patellofemoral syndrome or a meniscal tear, post-service records indicated that in November 2004, the Veteran injured his left knee with his nephew.  The nephew fell on the lateral side of his left knee and the Veteran heard a pop.  He underwent surgery for the injury in December 2004.  

In view of this, and the absence of any indication of a chronic or recurrent knee problem after discharge, the examiner attributed the Veteran's left knee disability to the intercurrent injury of November 2004.

In December 2013, the Board found the October 2009 VA examination inadequate as the examiner did not consider the Veteran's report of continuous left knee pain following the 1993 in-service injury.

A VA examination was conducted in May 2014.  The examiner reviewed the claims file and examined the Veteran.  The examiner recounted the Veteran's pertinent service and post-service medical history.  

The examiner noted the Veteran's report of continuous knee pain since 1993.  However, he noted that operative reports of December 16, 2004 did not support the presence of a chronic knee condition prior to the November 2004 left knee ACL injury, as it indicated a normal cartilage surface and normal menisci.

Since the menisci were normal at surgery and the MRI did not indicate degenerative meniscal changes to suggest a chronic meniscal condition, this indicated that the separation report showing a possible meniscal injury was incorrect and that patellofemoral syndrome was the correct diagnosis, especially since service treatment records indicated the same diagnosis in the contralateral knee.  

Since the MRI and intraoperative findings did not indicate any degenerative changes in 2004, it was less likely than not that the in-service patellofemoral syndrome was chronic since there would be an expectation of cartilaginous softening for a prolonged condition, and likely narrowing of patellofemoral joint space, which radiographic studies did not sup[port.

As such, the examiner opined that "it [was] more than likely the disability to the left knee [was] related to the 2004 intercurrent ACL injury rather than any event, incident, or symptoms noted during service."

The Board finds the report fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

The examiner based his opinion on an examination of the claims file and reference to past and current diagnostic reports.  He reviewed the Veteran's reported history and symptoms in rendering his opinion, as well as the service treatment records.  He provided a rationale for the conclusions reached.  

For these reasons, the Board finds that current left knee disorder is not due to disease or injury that was incurred in or aggravated by active service. 

The Board further notes that, chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The record here does not document arthritis within one year of the Veteran's October 1999 discharge.  Indeed, the earliest post-service medical evidence of record is dated from 2003.  Accordingly, such presumptive service connection is not warranted here.

To the extent the Veteran asserts having a continuity of symptomatology between the present condition and in-service injury or disease, arthritis was not noted during service.  Furthermore, characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The only other evidence of record supporting the Veteran's claim is his competent lay assertions.  

However, the May 2014 VA physician was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.    

The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determining that the current left knee disability was not related to service.  

As such, the Board finds the opinion of the May 2014 examiner to be more probative.  

In reaching this decision, the Board notes that, as the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Left Ankle

In this case, the Veteran seeks service connection for a left ankle disorder he asserts was caused by physical training during service.  See, e.g., Hearing Transcript p. 40.

As for the in-service incurrence of the conditions, the Board notes that as the claimed disorder is not related to combat, 38 U.S.C.A. § 1154(b) does not apply.  

The Veteran's service treatment records are silent for any complaints or findings referable to the Veteran's left ankle.  His separation examination was negative in this regard.

Additionally, the post-service medical evidence does not serve to establish the presence of a current left ankle disability.    

On VA examination in October 2009, the Veteran had good strength of the lower extremities.  Reflexes of the ankles were normal.  The examiner noted the Veteran's reports of pain and twisting episodes.  

On examination, his gait was normal, there were no functional limitations on standing or walking, and no unusual shoe wear patterns.  There was no ankylosis and no painful motion.  The X-ray studies of the left ankle were normal.

The examiner noted that while a right ankle sprain was noted in service, service treatment records were devoid of a problem involving the left ankle.  The examiner offered a negative nexus opinion.

In January 2012, a VA examination was conducted for the Veteran's service-connected right ankle disability.  The X-ray studies of both ankles were taken.  The x-ray study of the left ankle was normal. 

In December 2013, the Board noted the Veteran's current complaints of left ankle pain and reports of instability.  The Board noted the Veteran's August 2012 testimony that he injured his left ankle doing physical training, and noted that the October 2009 examiner had not addressed this.  The examination was found inadequate, and a new examination was ordered.

A VA examination was conducted in May 2014.   The examiner reviewed the claims file and examined the Veteran.  The examiner noted a negative service entrance examination, negative service examinations of February 1996 and September 1998, a February 1998 service treatment record noting a normal range of motion of the ankles without pain, and a negative separation examination. 

The examiner noted that post-service, x-rays of the left ankle taken in 2009, 2012 and 2014 were normal.  The Veteran reported that he was not currently being treated for a left ankle condition, but that he experienced intermittent pain and swelling.

On examination, the Veteran's range of motion in plantar flexion and dorsiflexion was normal and without pain, including on repetition.  There was no pain on palpation.  Muscle strength testing was normal. Joint stability testing was normal.  There was no ankylosis, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, or malunion of the calcaneus or talus.  The Veteran's gait was normal and Rhomberg was normal, and there was no left ankle crepitus, swelling, ligament tenderness, malleolar tenderness, or atrophy.

The examiner noted the bases for the Board's December 2013 remand.  The examiner recounted the Veteran's pertinent medical history, both in-service and post-service.  

The examiner concluded that he was unable to "make a diagnosis based on history, exam, and X-ray studies."

The record does not otherwise establish the presence of a current left ankle disability.  The record before the Board contains multiple medical records referable to VA and private treatment that are devoid of any diagnosis involving the left ankle.

The Board acknowledges the October 2009 VA examiner's reference to a "recurrent sprain condition" in the negative nexus opinion that was rendered.  However, this statement appears inaccurate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The October 2009 examiner's own medical examination did not reveal a left ankle sprain, and left ankle sprains are not otherwise documented in the post-service record.  Indeed, the examiner also stated, ". . . he does not have any in-service medical records or post service medical records that indicate he had a chronic or recurrent left ankle sprain . . ."  Rather, it is the Veteran's right ankle that has undergone recurrent sprains.   As such, the Board does not find that the October 2009 examiner's statement serves to establish a current diagnosis.

The Board also acknowledges the documentation of pain in the record.  With regard to the term "disability," the Federal Circuit has also noted that two provisions of 38 C.F.R. Part 4, 38 C.F.R. §§ 4.40 and 4.45, refer to pain in connection with the assessment of the extent to which a Veteran may be disabled, and, thus, pain is not wholly irrelevant to the assessment of a disability for which a Veteran seeks compensation.  See Sanchez- Benitez v. Principi, 259 F.3d 1356, 1361 (2001). 

However, the Federal Circuit also noted that in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Id.  

Hence, the mere fact of a Veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort.  

There is no probative evidence contrary to the May 2014 examiner's opinion.  The Board finds the reports fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).     

Based on this evidence, the Board finds that the Veteran is not shown to have a left ankle disability.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of a current disability, the other elements of service connection need not be addressed and the Veteran's claim for service connection must be denied.  

The Board has considered the Veteran's own assertions that he has a left ankle that is related to service.  The Veteran is certainly competent to report his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the May 2014 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  

The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that no current left ankle disorder was present.  As such, the Board finds the opinion the of May 2014 examiner to be more probative.  
 
Thus, on this record, the medical evidence outweighs the lay evidence.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).   The most probative and credible evidence establishes that the appellant does not have a left ankle disorder. 

The Board has considered theories of presumptive service connection, but none are applicable to this case.  As no left ankle arthritis has been diagnosed, presumptive service connection pursuant to 38 C.F.R. §§ 3.307, 3.309(a) is not applicable and any allegation of continuity of symptomatology need not be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  

Finally, the Board is cognizant that the Veteran in this case had active service during the Persian Gulf War.  However, there is no indication, and he does not contend, that he served in the Southwest Asia Theater of operations.  His DD Form 214 does not depict such service, and it indicates that the Veteran had no foreign service.  

As such, a discussion of service connection on a presumptive basis as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317(d)(1) is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).  


Initial Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as described below,  a staged ratings is not warranted for the initial increased rating claim on appeal.

While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and will focus specifically on what the evidence shows, or fails to show.  
The pertinent evidence of record includes VA examination reports, as well as VA and private treatment records.  The Board notes, that the treatment records in this case contain insufficient information for rating the right shoulder disability under the applicable criteria. 

In the May 2008 rating decision on appeal, the Veteran was awarded service connection for right shoulder distal acromioclavicular joint excision.  The RO assigned an initial 10 percent  rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5203, effective on January 28, 2009.  

In June 2014, the RO awarded an increased evaluation of 20 percent, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003-5203, beginning on January 13, 2012.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  

Diagnostic code 5203 addresses impairment of the clavicle or scapula.  The Board notes that the Veteran is right-hand dominant, and thus the criteria pertinent to the "major" extremity are for consideration in this case.	

A maximum 20 percent rating may be assigned where the evidence shows nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula.

The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation. 38 C.F.R. § 4.71, Plate I (2014).

On VA examination in October 2009, the Veteran reported daily shoulder pain.  He reported having trouble manipulating heavy objects such as wrenches, and using tools with his right arm overhead.  

On examination, flexion and abduction were each 0-160 degrees with pain from 90-160 degrees.  External rotation was 0-90 degrees,  and internal rotation was also 0-90 degrees.  The Veteran could perform 3 ranges of motion without difficulty.  

There was pain on movement, but no additional functional limitation due to pain, fatigue, incoordination, or weakness.  The examiner could not comment to any additional loss of motion during a flare-up without resort to speculation.  The x-ray showed status-post resection of the distal right clavicle, and was otherwise unremarkable.

On VA examination in January 2012, the Veteran reported pain with overhead reaching and pushing down forcefully.  He reported no treatment since discharge, and no lost time from work.

On examination, flexion was performed to 140 degrees with no objective evidence of painful motion.  Abduction was performed to 135 degrees with no objective evidence of painful motion.  The Veteran could perform repetitive-use testing with 3 repetitions with no additional limitation of motion.  Functionally, there was less movement than normal.  

There was no pain on palpation or guarding.  Muscle strength testing was normal.  There was no ankylosis.  There was no history of recurrent dislocation of the glenohumeral (scapulohumeral) joint.  There was a history of resection of the distal clavicle.  The Veteran had a resulting scar which was not painful, unstable, or greater than 39 centimeters.  There were no other pertinent findings.  

X-rays showed stable widening of the AC joint space and a stable partial resection and irregular cortical outline at the lateral end of the right clavicle.  The genohumeral alignment was normal, and soft tissues were normal

At the August 2012 hearing, the Veteran reported flare-ups, and pain with motion, driving, lifting objects, pulling, and lifting.  Hearing Transcript, pp. 3-14.

On VA examination in May 2014, the Veteran reported daily pain on use of the shoulder, with stiffness,  and occasional popping.  Guarding decreases his use of the shoulder, but there was no actual decrease in function.  

On examination, flexion was performed to 145 degrees with pain at 140 degrees.  Abduction was performed to 180 degrees with no objective evidence of painful motion.  Internal rotation was 0 to 75 degrees.  External rotation was 0 to 80 degrees.  There was no additional limitation with repetitive motion, no objective evidence of pain on repetitive motion, and no additional limitation or functional loss after 3 repetitions.

There was no pain on palpation.  Muscle strength testing was normal.  There was no ankylosis of the genohumeral (scapulohumeral) joint.  There was no history of recurrent dislocation of the glenohumeral (scapulohumeral) joint.  There was a history of acromioclavicular dislocation.  The Veteran underwent an in-service right shoulder Mumford procedure.  There was a residual scar, as described above and with no other symptoms.

Prior to January 13, 2012, x-rays showed a resection of the distal right clavicle.  Resection is defined as "removal of a portion or all of an organ or other structure."  See Dorland's Illustrated Medical Dictionary 1613 (30th ed. 2003).  The Board finds this equivalent to dislocation of the clavicle, thus warranting a 20 percent evaluation under Diagnostic Code 5203.

A 20 percent evaluation is the maximum allowed under Diagnostic Code 5203.  As such, a rating in excess of this is not possible.

The Board has considered the remaining diagnostic codes pertinent to the shoulder and arm, but finds that a rating in excess of 20 percent is not warranted for any portion of the appeal period under these codes.  
Taking the remaining codes in numerical order, 20 percent is the maximum rating available under Diagnostic Code 5003.

DC 5200, the code for ankylosis of the scapulohumeral articulation, has not been raised by the medical evidence and is not supported by the ranges of motion as described.

Diagnostic code 5201 addresses limitation of motion of the arm.  A 30 percent rating may be assigned where motion is limited to midway between the side and shoulder.  This is not shown by the evidence above.

DC 5202 provides a 30 percent evaluation with recurrent dislocation of the scapulohumeral joint, and higher ratings for fibrous union of the humerus, nonunion of the humerous, or loss of the head of the humerus.  None of this is shown by the medical evidence.

The Board has also considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record demonstrated that the Veteran had complained of shoulder pain. 

The Board recognizes that the VA examiners acknowledged and confirmed that he experienced such symptomology.  The Board finds, however, that any additional functional impairment due to pain, including on use, is not comparable to the next higher evaluations.

The Board has also considered whether a separate evaluation is warranted for the right shoulder scar.  However, the scar has been described as healed.  There is no lay or medical evidence of pain, tenderness or of a size that would warrant a compensable evaluation.

In sum, the weight of the credible evidence demonstrates that the Veteran's right shoulder disability warrants a rating of 20 percent prior to January 13, 2012, but no higher for any portion of the appeal period.

In reaching these decisions, the Board has considered the lay evidence and pleadings.  The Board is fully aware that the appellant is competent to report his symptoms, and that he has submitted credible statements as to his symptoms.  

However, the medical findings directly address the criteria under which the Veteran's disability of the right shoulder is evaluated.  The medical evidence is more probative than any implied pleadings or lay evidence to the effect that evaluations in excess of those already assigned are warranted.

Further, the Board notes that a discussion of  a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not appropriate for the initial increased rating claims on appeal as the record shows the Veteran is employed.  See, e.g., May 2014 VA examination report.  There is no evidence to the contrary.

Finally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, as described below, the applicable rating criteria adequately contemplate the manifestations of the Veteran's service-connected right shoulder distal acromioclavicular joint excision.  

The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of extraschedular ratings is not warranted for the initial increased rating claim on appeal.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Service connection for a left knee disorder is denied.

Service connection for a left ankle disorder is denied.

An increased initial rating of 20 percent, but no higher for the service-connected right shoulder distal acromioclavicular joint excision for the period of the appeal prior to January 13, 2012 is granted, subject to the regulations governing the payment of monetary benefits.

An initial rating in excess of 20 percent for the service-connected right shoulder distal acromioclavicular joint excision, beginning on January 13, 2012, is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


